DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakakibara (US 20100320969) in view of Adrian (US 20150056475).

    PNG
    media_image1.png
    428
    554
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    724
    756
    media_image2.png
    Greyscale

Figs. 2 and 15 of Sakakibara
As to claim 1,  Sakakibara discloses a battery quick-change device (Fig. 15 battery pack 30), which is used for a power station ([0186]- [0187]  battery pack 30 comprising three removeable battery modules 100 capable of being recharged and can supply electric power to an electric power tool 400), comprising: 
a power station housing (Fig. 15 above) and several detachable batteries ([0187] three removeable battery modules 100); 
wherein, the power station housing has several battery compartments for accommodating the several detachable batteries respectively (Fig. 15 [0188] module containing portion 212);
each respective battery compartment of the several battery compartments is provided with a respective compartment opening (Fig. 15 above);
 each of the several detachable batteries is configured to be assembled into a respective battery compartment through the compartment opening, (Fig . 15 and [0189] module cover 250 prohibits the installation and removal of the battery modules 100 with respect to the pack main body 200 when in the closed position, and permits the installation and removal of the battery modules 100 with respect to the pack main body 200 when in the open position. As such one of ordinary skill in the art can see that modules 100 are configured to be assembled into a respective module containing portion 212 through the compartment opening above).
Sakakibara embodiment in Fig. 15 does not disclose each respective battery compartment of the several battery compartments is provided with a first connector located in the respective battery compartment; each of the several detachable batteries is provided with a second connector capable of being inserted into the first connector  and therefore does not disclose the second connector inserted into the first connector when each of the several detachable batteries is assembled into a respective battery compartment through the compartment opening. 
However Sakakibara shows a different embodiment (Fig. 2 above) teaching each respective battery slot of several battery slots are provided with a first connector (main body side connectors 214); each of the several detachable batteries is provided with a second connector capable of being inserted into the first connector (module side connectors 105 on the battery modules 100). 
Sakakibara further teaches the second connector is inserted into the first connector when each of the several detachable batteries is assembled into their respective slots ( Fig. 2 and 6 connector 105 attached to connector 214).
It would have been obvious to a person of ordinary skill in the art to modify Sakakibara’s each battery compartment to be provided with a first connector located in the battery compartment and each of the several detachable batteries  provided with a second connector capable of being inserted into the first connector, wherein the second connector inserted into the first connector when each of the several detachable batteries is assembled into a respective battery compartment through the compartment opening as taught by Sakakibara  in order for Sakakibara battery pack 30 in Fig 15 to provide power to a power tool via the battery modules power connector ([0088][0090] of Sakakibara).
Sakakibara further does not disclose and the several detachable batteries are electrically connected in parallel when respectively assembled into the several battery compartments.
Adrian teaches several detachable batteries are electrically connected in parallel when respectively assembled together. ([0034] additional battery sub-modules 102 may be operably connected in parallel to give the overall battery pack 104 a larger energy capacity).
It would have been obvious to a person of ordinary skill in the art to modify Sakakibara’s detachable batteries to be electrically connected in parallel when respectively assembled into the several battery compartments in order to give the overall battery pack 104 a larger energy capacity as taught by Adrian [0034].
Although Sakakibara in view of Adrian does not disclose the power station is portable, it would be obvious to one of ordinary skill in the art to make Sakakibara’s power station portable in order to provide more mobility to the user of the battery pack.
As to claim 2, Sakakibara in view of Adrian teaches the battery quick-change device according to claim 1, wherein the power station housing further comprises a lock catch arranged on the respective battery compartment (Fig. 15 latch members 352), and the lock catch is configured to lock a respective detachable battery in the respective battery compartment when the respective detachable battery is assembled into the respective battery compartment ([0191] If the latch members 352 are maintained in the latch position, the installation and removal of the battery modules 100 with respect to the pack main body 200 are prohibited).
As to claim 3, Sakakibara in view of Adrian teaches the battery quick-change device according to claim 1, further comprising: a detachable protective cover fixed on the power station housing and configured to cover the several compartment openings ([0188] a module cover 250 that closes the module containing portion 212, a module cover sensor 208 that detects whether the module cover 250 is open or closed); and an elastic part arranged on one side of the protective cover covering the several compartment openings and corresponding to the compartment openings ([0188]-[0189] The module cover 250 is a flat member formed from an elastic material, and can deform so as to bend. As seen in Fig. 156 above, the module cover can move from a closed position which closes the module containing portions 212, and an open position which opens the module containing portions 212, by elastically deforming. As such, one of ordinary skill in the art can see that the protective cover has an elastic part on the “inner side” of the cover facing the openings in order to have the ability to deform as seen in Fig. 15).
As to claim 4, Sakakibara in view of Adrian teaches the battery quick-change device according to claim 1, wherein each respective battery compartment of the several battery compartments is provided with a front part and a rear part (Fig. 15 of Sakakibara above); each respective battery compartment of the several compartment openings is located at the front part (Fig. 15 of Sakakibara above), and the first connector is arranged at the rear part (Fig. 2 of Sakakibara above).
As to claim 8, Sakakibara in view of Adrian teaches the battery quick-change device according to claim 1, wherein a charging interface and/or a discharging interface is provided for the several detachable batteries (Fig. 2 of Sakakibara’s the module side power terminals 111 are electrically connected to the plurality of battery cells. See Fig. 5 where power terminals 111 are a charging/discharging interface).
As to claim 9, Sakakibara in view of Adrian teaches the battery quick-change device according to claim 8. 
Sakakibara’s embodiment in Fig. 15 does not disclose further comprising a charge/discharge control equipment associated with the charging interface and/or the discharging interface, the charge/discharge control equipment comprising a charge/discharge circuit, a controller and a detection circuit; wherein, the charge/discharge circuit is connected with the several detachable batteries in the several battery compartments respectively; the controller is connected with the charge/discharge circuit and the several detachable batteries; and the detection circuit is connected with the several detachable batteries and the controller for detecting voltage values of the several detachable batteries, and controlling at least some detachable batteries of the several detachable batteries to be connected with the charge/discharge circuit to run according to the voltage values; wherein, the at least some detachable batteries are all batteries among the several detachable batteries with voltage difference not exceeding a preset value.
Sakakibara has an embodiment teaches a charge/discharge control equipment associated with the charging interface and/or the discharging interface (FIG. 6,8  the housing 211 contains a main circuit unit 202 which is connected to battery power terminals 111 wherein electric power from the battery modules 100 is output from the pair of outlet terminals 203 to an electric power tool 400. [0088][0090]), the charge/discharge control equipment comprising a charge/discharge circuit (Fig. 8 charge discharge terminals 203,204, and elements 224,225), a controller (main controller 220 [0091]) and a detection circuit (controller 220 receives voltage data [0111]); wherein, the charge/discharge circuit is connected with the several detachable batteries in the several battery compartments respectively (Fig. 6); the controller is connected with the charge/discharge circuit and the several detachable batteries (Fig. 8 controller 220 connected to batteries 1000 and elements 204, 224,225); and the detection circuit is connected with the several detachable batteries and the controller for detecting voltage values of the several detachable batteries (The main controller 220 receives voltage data and calculates the charge state for all battery modules 100 based upon the voltage data received from each battery module 100.[0112]).
Sakakibara’s embodiment further teaches controlling at least some detachable batteries of the several detachable batteries to be connected with the charge/discharge circuit to run according to the voltage values (the main controller 220 performs the balance discharge process shown in Step S200. Fig. 11A Step S208, the main controller 220 orders the lowest voltage battery module 100 to disconnect with the discharge circuit 127 [0129][0152] ); wherein, the at least some detachable batteries are all batteries among the several detachable batteries with voltage difference not exceeding a preset value (the main controller 220 performs the balance discharge process shown in Step S200. . Fig. 11A Step S208, the main controller 220 orders the lowest voltage battery module 100 to disconnect with the discharge circuit 127 [0129][0152]).
It would have been obvious to a person of ordinary skill in the art to modify Sakakibara’s battery quick-change device  to include a charge/discharge control equipment associated with the charging interface and/or the discharging interface, the charge/discharge control equipment comprising a charge/discharge circuit, a controller and a detection circuit; wherein, the charge/discharge circuit is connected with the several detachable batteries in the several battery compartments respectively; the controller is connected with the charge/discharge circuit and the several detachable batteries; and the detection circuit is connected with the several detachable batteries and the controller for detecting voltage values of the several detachable batteries, and controlling at least some detachable batteries of the several detachable batteries to be connected with the charge/discharge circuit to run according to the voltage values; wherein, the at least some detachable batteries are all batteries among the several detachable batteries with voltage difference not exceeding a preset value in order to provide discharge power to the power tool ([0088][0090] of Sakakibara’s) and perform a balance process in order to equalize the charge states of all battery cells when newly replaced battery cells and pre-existing battery cells differ from each other ([0130] of Sakakibara’s).
As to claim 10, Sakakibara in view of Adrian teaches the battery quick-change device according to claim 9.
Sakakibara does not disclose/teach wherein the charge control equipment further comprises several MOS transistors connected with the several detachable batteries respectively, each of the several detachable batteries is connected with the charge/discharge circuit via a respective MOS transistor, and the charge/discharge circuit is configured to control a connection or disconnection of a respective detachable battery by controlling a switch of a respective MOS transistor.
Adrian teaches the charge control equipment further comprises several transistors connected with the several detachable batteries respectively (Fig. 1, a FET carrying out any logic operation in place of an ORing FET 114 [0027]) , each of the several detachable batteries is connected with the charge/discharge circuit via a respective transistor (Fig. 1 Buck/boost module 120), and the charge/discharge circuit is configured to control a connection or disconnection of a respective detachable battery by controlling a switch of a respective transistor. ([0032], the supervisory control unit 124 may control isolation of any given battery sub-module 102 through control of the ORing FETs 114 of the isolation system).
Although Adrian states that the FETS can be a FET carrying out any logic operation in place of ORing FET 114 ([0027]), Adrian does not specifically say that the FETS are MOSFETS.
It would have been obvious to a person of ordinary skill in the art to modify the FETS taught by Sakakibara in view of Adrian to be MOSFETS as MOSFET are known to have high power handling capability and used in high power applications.
It would have been obvious to a person of ordinary skill in the art to modify Sakakibara’s battery quick-change device  to include the charge control equipment further comprises several MOS transistors connected with the several detachable batteries respectively, each of the several detachable batteries is connected with the charge/discharge circuit via a respective MOS transistor, and the charge/discharge circuit is configured to control a connection or disconnection of a respective detachable battery by controlling a switch of a respective MOS transistor, as taught by Adrian in order to have the ability to isolate and protect the device during thermal runaway.
As to claim 11, Sakakibara in view of Adrian teaches the battery quick-change device according to claim 1, further comprising a display device for displaying a level of battery power ([0058] and Fig. 2 display light 110 for displaying the check result and the charge state of the battery cell 101).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakakibara (US 20100320969) in view of Adrian (US 20150056475) In view of Zheng (US 20200335987).
As to claim 5, Sakakibara in view of Adrian teaches the battery quick-change device according to claim 4.
Sakakibara in view of Adrian does not disclose/teach wherein each respective battery compartment of the several battery compartments is further provided with a first guide part adjacent to the first connector, and each of the several detachable batteries is provided with a second guide part capable of being fitted with the first guide part; wherein, a length of the first guide part is greater than a length of the first connector in a direction from the rear part to the front part.
Zheng teaches a first guide part adjacent to the first connector (Fig. 1 The earphone plug 24 provided at the bottom surface of the rail groove of the power adapter 20. The earphone plug 24 is not configured for obtaining audio signals, but for improving the connection stability between the power adapter 20 and the corresponding game controller 30. [0048]. Therefore earphone plug 2 is used and identified as a first guide part). 
Zheng further teaches the rechargeable device is provided with a second guide part capable of being fitted with the first guide part; wherein, a length of the first guide part is greater than a length of the first connector in a direction from the rear part to the front part. (Fig. 9 earphone port in the rechargeable gaming device [0048]. Fig. 1 showing the earphone plug of greater length than charging plug 22).
It would have been obvious to a person of ordinary skill in the art to modify each respective battery compartment of Sakakibara to be provided with a first guide part adjacent to the first connector, and each of the several detachable batteries is provided with a second guide part capable of being fitted with the first guide part; wherein, a length of the first guide part is greater than a length of the first connector in a direction from the rear part to the front part, in order to improve the connection stability between the battery quick change device and the battery module as taught by Zheng [0048].
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakakibara (US 20100320969) in view of Adrian (US 20150056475) in view of Yerkic-Husejnovic(US 20170258135)
As to claim 6, Sakakibara in view of Adrian teaches the battery quick-change device according to claim 4.
Sakakibara in view of Adrian does not disclose/teach wherein the rear part is further provided with a buffer part, and the buffer part is pressed by a respective detachable battery and elastically deformed when the respective detachable battery is assembled into the respective battery compartment.
Yerkic-Husejnovic teaches a rear part provided with a buffer part, and the buffer part is pressed by a respective detachable battery and elastically deformed when the respective detachable battery is assembled into the respective battery compartment. ([0006]-[0007] Fig. 1B the spring element being configured to exert a spring force on the device inserted into the opening 105 to push the device electrical connection away from contact with the charging circuit electrical connection in the absence of a holding force such as the cover 102).
It would have been obvious to a person of ordinary skill in the art to modify Sakakibara’s rear part to be provided with a buffer part, and the buffer part is pressed by a respective detachable battery and elastically deformed when the respective detachable battery is assembled into the respective battery compartment, as taught by Yerkic-Husejnovic in order to disable the power connection when the cover is open, thereby reducing the risk of damage or short circuit.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakakibara (US 20100320969) in view of Adrian (US 20150056475) In view of Chiang (US 20070254500)
As to claim 7, Sakakibara in view of Adrian teaches the battery quick-change device according to claim 4.
Sakakibara in view of Adrian does not disclose/teach wherein each respective battery compartment of the several battery compartments further comprises a first fool-proofing mechanism extending from the front part to the rear part, and each of the several detachable batteries is provided with a second fool-proofing mechanism matched with the first fool-proofing mechanism.
Chiang teaches a compartment comprising a first fool-proofing mechanism (Fig. 1 chamfer 102), and a mating device provided with a second fool-proofing mechanism matched with the first fool-proofing mechanism. (Fig. 1 and [0019],[0021]  The chamfer 102 corresponds to the chamfer 92 of the chip module 92. chamfer 92 acts as a fool-proofing means for indicating the corner in which a first terminal of the chip module 9 is located).
It would have been obvious to a person of ordinary skill in the art to modify each of Sakakibara’s battery compartment to comprise a first fool-proofing mechanism extending from the front part to the rear part, and it would have been obvious to a person of ordinary skill in the art to modify each of Sakakibara’s detachable batteries  to be provided with a second fool-proofing mechanism matched with the first fool-proofing mechanism, in order to indicating the corner in which battery module is located is located as taught by Chiang, thereby reducing the probability of assembly errors.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakakibara (US 20100320969) in view of Adrian (US 20150056475) in view of Bennett (US 20140098525).
As to claim 12, Sakakibara in view of Adrian teaches the battery quick-change device according to claim 1.
Sakakibara in view of Adrian does not disclose/teach further comprising a heat radiation fin arranged on the power station housing.
Bennett teaches a heat radiation fin arranged on the power station housing. ([0029] rear panel of housing 210 are a set of slotted vents 305 to allow heat to escape from the inside of housing 210).
It would have been obvious to a person of ordinary skill in the art to modify Sakakibara’s battery quick-change device  to include a heat radiation fin arranged on the power station housing in order to allow heat to escape from the inside of housing as taught by Bennett [0029].
Conclusion and Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
HO et al (US 20200343748)  is cited for having portable power bank with insertable electric charging mechanisms (Fig. 5 and 7 element 30) that is used to charging the internal battery 42. Ho does not specifically state that the electric charging mechanisms are removeable nor that they provide power to an external device.
Gao et al (US 20180102706)  is cited for having portable charger used for power tools but does not show a connector in the interior of each battery compartment nor shows a cover over the compartment openings. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE V MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on M to F, 9am to 530pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYNESE MCDANIEL/
Examiner, Art Unit 2859

	
	
	
	
	/DREW A DUNN/           Supervisory Patent Examiner, Art Unit 2859